         Case 4:19-cv-00886-KGB Document 20 Filed 03/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

LEA MCDANIEL                                                                          PLAINTIFF

v.                                  Case No. 4:19-cv-00886

ALEX AZAR, Secretary of Department                                               DEFENDANT
of Health and Human Services, in his
official capacity

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that judgment is entered in favor of defendant Alex Azar in his official capacity as

Secretary of the Department of Health and Human Services on plaintiff Lea McDaniel’s claims.

Ms. McDaniel’s claims are dismissed with prejudice; the relief requested is denied.

       So adjudged this 22nd day of March, 2021.


                                                    ________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
